NUMBER 13-22-00097-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


DOROTHY SANDS, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF CECILIA STANFORD,
DECEASED, AND JULIE STANFORD,                                         Appellants,

                                         v.

AUTOZONE, INC.,                                                          Appellee.


              On appeal from the County Court at Law No. 4
                       of Nueces County, Texas.


                        MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      This cause is before the Court on its own motion. On March 14, 2022, appellants

Dorothy Sands, individually and as representative of the estate of Cecilia Stanford,

deceased, and Julie Stanford filed a notice of appeal regarding a December 15, 2021
summary judgment disposing of their causes of action against AutoZone Parts, Inc.,

“erroneously sued as AutoZone, Inc.” (AutoZone). On April 21, 2022, this Court notified

appellants that it appeared that there was no final, appealable judgment, directed

appellants to correct this defect, if possible, and advised appellants that the appeal would

be dismissed for want of jurisdiction if the defect was not corrected. See TEX. R. APP. P.

42.3. Appellants did not respond to the Court’s directive or otherwise correct the defect.

See id.

       In the instant case, appellants filed suit against AutoZone and Dacota Deryl Lee

Deaver. AutoZone filed two separate motions for summary judgment on appellants’

claims, and the record indicates that the trial court granted those motions for summary

judgment on February 8, 2021, and December 15, 2021. The record also reflects that

AutoZone filed a motion requesting the trial court to sever appellants’ claims against it

from appellants’ pending claims against Deaver. However, the record before the Court

fails to contain an order granting AutoZone’s motion to sever, or otherwise severing

appellants’ claims against Deaver.

       “Usually, only final judgments are subject to appeal.” Alexander Dubose Jefferson

& Townsend LLP v. Chevron Phillips Chem. Co., 540 S.W.3d 577, 581 (Tex. 2018) (per

curiam). Absent a timely filed notice of appeal from a final judgment or appealable

interlocutory order, we do not have jurisdiction over an appeal. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for purposes of appeal if it

disposes of all parties and claims in the record. See id. at 195; see also Sherer v. Sherer,




                                             2
393 S.W.3d 480, 486 (Tex. App.—Texarkana 2013, pet. denied) (stating that a judgment

“cannot be final as to some issues but not other issues”). “Because the law does not

require that a final judgment be in any particular form, whether a judicial decree is a final

judgment must be determined from its language and the record in the case.” Lehmann,

39 S.W.3d at 195; see also Jack M. Sanders Family Ltd. P’ship v. Roger T. Fridholm

Revocable Living Tr., 434 S.W.3d 236, 240 (Tex. App.—Houston [1st Dist.] 2014, no pet.)

(stating that the question of whether appellate jurisdiction exists cannot be waived or

settled by agreement of parties). If the record before the Court does not affirmatively

demonstrate our jurisdiction, we have no option but to dismiss the appeal. See IFS Sec.

Grp., Inc. v. Am. Equity Ins., 175 S.W.3d 560, 562 (Tex. App.—Dallas 2005, no pet.);

Parks v. DeWitt Cnty. Elec. Coop., Inc., 112 S.W.3d 157, 160 (Tex. App.—Corpus Christi–

Edinburg 2003, no pet.); see Lehmann, 39 S.W.3d at 199–200.

       In this case, the trial court’s December 15, 2021 summary judgment was not a final

judgment because it disposed of appellants’ claims against AutoZone, but not appellants’

claims against Deaver. We conclude that the record does not contain a judgment that is

final for purposes of appeal, and there is no statute providing for consideration of this

interlocutory order. See Lehmann, 39 S.W.3d at 195. Because the record does not

affirmatively demonstrate our jurisdiction, we have no option but to dismiss the appeal.

See id. at 199–200; IFS Sec. Grp., Inc., 175 S.W.3d at 562; Parks, 112 S.W.3d at 160.

       The Court, having considered the record, the applicable law, and appellants’ failure

to correct the defect in this matter, is of the opinion that the appeal should be dismissed




                                             3
for want of jurisdiction. See TEX. R. APP. P. 42.3(a), (c). Accordingly, we dismiss the

appeal for lack of jurisdiction. See id.


                                                                  JAIME TIJERINA
                                                                  Justice

Delivered and filed on the
12th day of May, 2022.




                                           4